NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



 H. GREG LEE, personal                       )
 representative of the Estate of             )
 Raymond Consul, deceased,                   )
                                             )
              Appellant,                     )
                                             )
 v.                                          )         Case No. 2D17-4275
                                             )
 MARK CHMIELEWSKI, as court                  )
 appointed guardian for Matthew              )
 Martin,                                     )
                                             )
              Appellee.                      )
                                             )

 Opinion filed November 15, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Paul L. Nettleton of Carlton Fields Jorden
Burt, P.A., Miami, for Appellant.

Kristin A. Norse and Stuart C. Markman
of Kynes, Markman & Felman, P.A.,
Tampa, for Appellee.


 LEFLER, LAWRENCE M., Associate Judge.

              H. Greg Lee, personal representative of the Estate of Raymond Consul,

 challenges the final judgment entered in favor of Mark Chmielewski, as court-appointed

 guardian for Matthew Martin, in Martin's action against Consul for damages resulting
from a tragic car accident that left Martin in a vegetative state.1 We must reverse the

final judgment because the trial court erred by entering summary judgment for Martin

and denying Consul's summary judgment motion in which he alleged that he and Martin

had entered into a binding settlement agreement prior to trial.

              Martin sustained his injuries as the result of a motor vehicle accident in

which he was a passenger in a car operated by Consul. When the accident occurred on

September 20, 2010, Consul had an automobile insurance policy through GEICO

Indemnity Insurance Company that provided bodily injury coverage of $10,000 per

person.

              In August 2011, GEICO, operating under the mistaken belief that Martin's

father Michael Martin held a power of attorney for his son, tendered a check for policy

limits in the name of Michael Martin. Michael Martin cashed the check and executed a

release on his son's behalf. Subsequently, in January 2012, GEICO contacted Michael

Martin's former attorney seeking documentation that Michael Martin had the legal

authority to represent his son. The attorney responded that she had no such

documents. The record before us reflects that GEICO took no further steps to ensure

that it had tendered policy limits to the correct party.

              On July 15, 2013, Chmielewski was appointed plenary guardian of the

person and property of Martin. When Chmielewski learned that GEICO had tendered

payment of policy limits to Martin's father, he retained counsel for Martin and authorized

counsel to make an offer to GEICO to settle Martin's claim against Consul. By letter of

November 26, 2013, counsel for Martin informed GEICO that any payment made to


              1Raymond    Consul passed away during the pendency of this appeal, and
H. Greg Lee, as personal representative of the Estate of Raymond Consul, was
substituted as appellant.
                                             -2-
Michael Martin was unauthorized. Counsel additionally conveyed the following

settlement offer:

                      Our client, Mr. Chmiel[ew]ski, reviewed the prior
              correspondence associated with the claim of Matthew and
              we have determined that his father, Michael Martin, was
              never Matthew's authorized legal representative. I
              understand that Geico tendered the limits of coverage to the
              father and apparently received a purported release of
              Matthew's claim. It is clear that the release was a Geico
              form release which was modified for execution by the father.
              It is now clear that Geico tendered the funds to an
              unauthorized representative. A part of my duties involves
              exploring any and all avenues of recovery for Matthew. I
              would like to resolve any question of the legitimacy of the
              prior release by providing Geico with an opportunity to
              tender the bodily injury limits under the above-referenced
              insurance policy to Matthew's legal court-appointed
              representative, Mark Chmiel[ew]ski, as Guardian for
              Matthew Martin. If this offer is accepted, I agree to have Mr.
              Chmielewski execute a legally-enforceable release
              containing the same material terms and conditions as the
              prior release and also obtain any required . . . guardianship
              court approval of the settlement.

                       I believe you have received all necessary information
              necessary to evaluate this claim. Based on the fact that the
              Geico automobile insurance policy accompanying your letter
              to me dated 11/8/2013 reflects that the limits of bodily injury
              liability insurance for Mr. Consul is $10,000 per person,
              please send your $10,000 check payable to Mark
              Chmielewski, as Guardian for Matthew Martin. This offer will
              remain open for fourteen (14) days from the date of this
              letter after which it will be withdrawn without further notice.

              Fourteen days later, on December 10, 2013, at 5:01 p.m., GEICO faxed to

Martin's counsel a letter seeking an extension of time to respond to the offer. At 5:42

p.m., GEICO sent a second fax to Martin's counsel, the cover sheet of which stated,

"Acceptance of demand." The attached letter read: "In response to your demand letter

dated November 26, 2013, GEICO Indemnity Company is agreeing to tender the [bodily

injury] limits of $10,000 as outlined in your demand. The check and release will follow

                                           -3-
under separate cover."2 Additionally, GEICO instructed one of its field representatives

to deliver a $10,000 check to counsel's office. The field representative attempted to call

counsel's office between 5:15 and 5:45 p.m., but no one answered. He testified at

deposition that he did not leave a message and that he did not "recall having the ability

to leave a message." He then went to counsel's office with the settlement check. When

he arrived between 7:00 and 7:15 p.m., the front doors of the building were locked and

there was no mail slot, so he left with the check. The following day, he returned to

counsel's office with the check, which he left with an employee.

              On December 11, 2013, counsel for Martin sent a letter to GEICO,

acknowledging receipt of the letter faxed on December 10, 2013, but stating that "the

time frame for acceptance of our November 26, 2013 settlement offer expired yesterday

at 5:00 p.m." Counsel also stated that Martin had directed him to move forward with a

lawsuit against Consul. By letter dated December 16, 2013, counsel returned the

settlement check to GEICO.

              On December 12, 2015, Chmielewski filed on Martin's behalf an action

against Consul for damages incurred due to the injuries Martin suffered as a result of

the accident. In his answer, Consul asserted as an affirmative defense that the action

was barred by a prior settlement. Consul subsequently filed numerous motions for

summary judgment, maintaining that GEICO, acting on his behalf, had accepted

Martin's settlement offer either (1) by its December 10, 2013, fax in which it stated that it

accepted the offer and that the check would follow; (2) by its field representative's

bringing a check for policy limits to counsel's office on December 10, 2013; or (3) by


              2Although the letter was dated December 11, 2013, it is undisputed that it
was faxed to Martin's counsel at 5:42 p.m. on December 10, 2013.

                                            -4-
delivering the check to counsel's office the next day and having it accepted by counsel's

staff. The trial court, however, denied all of Consul's motions for summary judgment but

granted Martin's motion for summary judgment as to his affirmative defense that

Consul's claim was "barred by prior settlement and/or accord and satisfaction." In its

order, the trial court ruled that "GEICO failed to tender the settlement funds as required

by the settlement offer. As a result, GEICO's attempted acceptance of the settlement

offer was not absolute and unconditional, identical with the offer terms, and therefore

fails to comply with Florida's requirement of a mirror-image acceptance." The case then

proceeded to jury trial, and the trial court entered final judgment on the jury's verdict in

favor of Martin and against Consul in the amount of $14,399,363.05.

              On appeal, Consul argues that the trial court erred in denying his motions

for summary judgment as to his settlement defense and granting summary judgment in

favor of Martin because GEICO accepted the offer according to its terms when it faxed

its acceptance to Martin's counsel at 5:42 p.m. on December 10, 2013. Because

Martin's offer was not specific as to time and manner of acceptance, we must agree.

                      "Settlement agreements are governed by contract
              law." Schlosser v. Perez, 832 So. 2d 179, 182 (Fla. 2d DCA
              2002) (citing Robbie v. City of Miami, 469 So. 2d 1384, 1385
              (Fla. 1985)). A settlement agreement forms only when one
              party makes an offer and the other party accepts. . . . The
              general rule is that "an acceptance of an offer must be
              unconditional and identical with the terms of the offer." Id.
              (citing Giovo v. McDonald, 791 So. 2d 38, 40 (Fla. 2d DCA
              2001)).

Lunas v. Cooperativa de Seguros Multiples de Puerto Rico, 100 So. 3d 239, 241 (Fla.

2d DCA 2012). Here, the offer stated, "I would like to resolve any question of the

legitimacy of the prior release by providing Geico with an opportunity to tender the

bodily injury limits under the above referenced policy to Matthew's legal court-appointed

                                             -5-
representative." (Emphasis added.) The offer also stated: "If this offer is accepted, I

agree to have Mr. Chmielewski execute a legally enforceable release . . . . [P]lease

send your $10,000 check payable to Mark Chmielewski, as Guardian for Matthew

Martin." (Emphasis added.) Finally, the offer defined the time period in which it would

remain a valid offer: "This offer will remain open for fourteen (14) days from the date of

this letter after which it will be withdrawn without further notice."

              With regard to the timing of GEICO's response on December 10, 2013,

although it may have been reasonable for Martin's counsel to close his office at normal

business hours on December 10, 2013, because Martin's offer did not indicate a specific

time on the fourteenth day when it would expire, we cannot read such a limitation into

the offer. See Razin v. A Milestone, LLC, 67 So. 3d 391, 396 (Fla. 2d DCA 2011)

("[W]here there is 'an unambiguous contractual provision . . . , a . . . court cannot give it

any other meaning beyond that expressed and must construe the provision in accord

with its ordinary meaning.' " (quoting Emergency Assocs. of Tampa v. Sassano, 664 So.
2d 1000, 1003 (Fla. 2d DCA 1995))). Giving ordinary meaning to the offer's time

provision of "fourteen days from the date of this letter," GEICO had the full twenty-four

hours on December 10, 2013, to accept the offer.

              The question then becomes whether GEICO's actions on December 10,

2013, were sufficient to accept the offer. We conclude that they were.

              On appeal, Consul argues that Martin's settlement offer was a bilateral

contract that required GEICO to merely promise to pay the policy limits in order to

accept the offer. Chmielewski, however, maintains that the settlement offer amounted

to a unilateral contract by which GEICO was required to tender policy limits in order to

accept the offer before it expired. The trial court seems to have agreed with

                                             -6-
Chmielewski, as it determined that GEICO's actions were insufficient to accept the offer

because "GEICO failed to tender the settlement funds as required by the settlement

offer." In reviewing this ruling, we conclude that we need not determine whether

Martin's settlement offer constituted a unilateral or a bilateral contract because in either

case GEICO's actions were sufficient to accept the offer before it expired.

              First, if GEICO needed only to promise to tender policy limits by the end of

December 10, 2013, in order to accept the offer, it accomplished that with the fax it sent

at 5:42 p.m., which stated that GEICO was accepting the offer and that the check and

release would "follow under separate cover." But even if actual tender of the check was

required for GEICO to effectively accept Martin's settlement officer, GEICO achieved

that when its field representative arrived at counsel's office between 7:00 and 7:15 that

evening with check in hand. Despite the fact that no one was present to accept the

check, such was sufficient to constitute a tender of the settlement funds. See

Distribution Mgmt. Servs., Inc. v. S. Waste Sys., Ltd., 948 So. 2d 6, 12 (Fla. 3d DCA

2006) ("[A] tender is an unconditional offer of payment, and . . . the 'only distinction

between tender and payment lies in the fact that a tender is not accepted, while a

payment is.' " (quoting Rissman ex rel. Rissman Inv. Co. v. Kilbourne, 643 So. 2d 1136,

1140 (Fla. 1st DCA 1994))); cf. Southfork Invs. Grp. v. Williams, 706 So. 2d 75, 79 (Fla.

2d DCA 1998) ("To make an effective tender, [one] must actually attempt to pay the

sums due; mere offers to pay, or declarations that the [individual] is willing to pay, are

not enough."). Consul should not be penalized because Martin's counsel was not

available to accept the tender. See Cullum v. Packo, 947 So. 2d 533, 536 (Fla. 1st

DCA 2006) ("[T]he unrebutted evidence shows that Cullum delivered the check to

Packo on April 16—well within the ten-day cure period. We see no reason why Cullum

                                            -7-
should be penalized for Packo's failure to be available to accept payment.").

Accordingly, we conclude that the trial court erred in determining that GEICO had failed

to accept Martin's settlement offer and in denying Consul's motion for summary

judgment and instead granting Martin's. As such, we must reverse the final judgment

and remand for entry of summary judgment in Consul's favor.3 Because we reverse the

final judgment, we must also reverse the final judgment awarding costs pursuant to

section 57.041, Florida Statutes (2017).

              Reversed and remanded.

ROTHSTEIN-YOUAKIM and ATKINSON, JJ., Concur.




              3We    note that best practices would suggest that insurers like GEICO not
wait until the last day of an offer period to first consider an offer or wait until after normal
business hours to contact an offeror.
                                              -8-